Citation Nr: 0819503	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed ulcers.  

2.  Entitlement to service connection for a claimed neck 
disorder.  

3.  Entitlement to service connection for a claimed kidney 
disorder.  

4.  Entitlement to service connection for a claimed bladder 
disorder.  

5.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

6.  Entitlement to service connection for claimed residuals 
of heat stroke.  

7.  Entitlement to service connection for claimed coronary 
artery disease (CAD).  

8.  Entitlement to service connection for claimed myofascial 
back pain.  

9.  Entitlement to service connection for claimed optic 
neuropathy with decreased visual field.  


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 4, 1954 to July 
18, 1954, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the RO.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

In November 2007, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the Board in Washington, DC.  He 
was scheduled for such hearing on March 31, 2008.  

In a statement received on March 18, 2008, the veteran 
cancelled his request for a hearing at the Board in 
Washington, DC and instead requested he be scheduled for a 
hearing before a VLJ at the RO.  The record does not reflect 
that this hearing has been scheduled; as such, this matter 
must be remanded to the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO as soon as 
such a hearing is possible.  A copy of 
the notice provided to the veteran of the 
scheduled hearing should be placed in the 
claims folder.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

